Appeal by the defendant from (1) a judgment of the County Court, Nassau County (Harrington, J.), rendered November 30, 1989, under S.C.I. No. 73019, convicting her of burglary in the second degree (four counts), *259upon her plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered November 30, 1989, revoking a sentence of probation previously imposed by the same court upon a finding that she had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon her previous conviction of attempted burglary in the second degree.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.